 Case 1:21-cr-10023-CBK Document 28 Filed 06/17/21 Page 1 of 2 PageID #: 318




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH DAKOTA


 UNITED STATES OF AMERICA

                v.

 DANIEL C. MOSTELLER, United States
 Marshal for the District of South Dakota,          Case No. 1:21-CR-10023
 STEPHEN HOUGHTALING, Chief Deputy
 United States Marshal for the District of
 South Dakota, and JOHN KILGALLON,
 Chief of Staff for the United States
 Marshals Service,

                       Defendants.


             MOTION TO APPEAR ON BEHALF OF THE UNITED STATES

       Pursuant to D.S.D. Crim. LR 44.1(F), the United States moves for the admission of its

attorney, Jennifer A. Clarke, to this Court’s Bar for the pendency of the above-captioned case. Ms.

Clarke is a non-resident attorney, not licensed to practice in South Dakota, whose office is in

Washington, DC. She has been appointed by the Attorney General of the United States as a Deputy

Chief for the United States Department of Justice, Criminal Division, Public Integrity Section.

Ms. Clarke is a member in good standing of the Virginia Bar. Upon admission, she will participate

in all proceedings of this case pursuant to the Local Rules of Practice in the District of South

Dakota, subject to the rules of professional conduct as applied to members of the State Bar of

South Dakota.

       Notice is further given that all papers and documentation in said action are to be served

upon the undersigned, Jennifer A. Clarke, as counsel for the United States.




                                                1
Case 1:21-cr-10023-CBK Document 28 Filed 06/17/21 Page 2 of 2 PageID #: 319




    Dated this 17th day of June, 2021.

                                         Respectfully submitted,

                                         NICHOLAS MCQUAID
                                         ACTING ASSISTANT ATTORNEY GENERAL
                                         CRIMINAL DIVISION

                                         Attorney for the United States, Acting Under
                                         Authority Conferred by 28 U.S.C. § 515

                                 By:     /s/ Jennifer A. Clarke
                                         Jennifer A. Clarke
                                         Deputy Chief
                                         United States Department of Justice
                                         Criminal Division
                                         Public Integrity Section
                                         1331 F Street NW
                                         Washington, DC 20004
                                         Telephone: (202) 329-0518
                                         Email: Jennifer.Clarke2@usdoj.gov




                                            2
